Case 2:19-cv-00085-LEW Document 1-11 Filed 02/26/19 Page 1 of 18 P _

BENDETT@»MGHUGH

ATTORNEYS AT LAW`

  

 

January 14, 2019

Steven Clegg

a/l</a Steven D. Clegg
22 Farview Drive
Sanford, l\/lE 04073

RE: 22 Farview Dn`ve, Sant`ord, Maine
Dear Sir/Madam:

This firm serves as legal counsel to Federal `National Moitgage Association, the mortgagee
(“Mortgagee”) for the moitgage from Steven Clegg and Sarah Beth Clegg to l\/lortgage Electronic
Registration Systems, lne. as nominee for American I~iome Mortgage (the “Mortgage”), encumbering
certain real property and improvements thereon located at 22 Farview Drive, Sanford, l\/laine (the
"Propcrty") which secures a ceitain promissory note (the “Note”; together with the l\/lortgage and all
other documents executed in connection therewith, the “Loan Doeumcnts”) of the same date.

Plcase be advised that the Note is in default for breach of the conditions contained in the .l_roan
Documcnts, including without limitation the failure to make monthly payments due under the Note.

As ot"January 14_, 2019, the full amount past due is $38,686.06 (the “Cure Amount”). Pursuant to 14
l\/I.R.S.A. § 61 11, thc Loan Documents, and/or the l\/laine Consumer Crcdit Code, you have a right to
cure the default by paying the full Cure Amount on or before February 21, 2019 (thc “Cure Date”).
Please be advised only certified funds will be accepted. Please make the check payable to: Ditech
Financial LLC_, the servicer of the Mortgage and mail your payment to:

Bendett & l\/lcl:lugh

ATTN: Rebeeea Rollo

270 Farinington, Ave., Suite 151
Farmington, CT 06032

An itemization of the Cure Amount, including amounts of past due principal and interest, as well as
'l"ees, costs, and all charges required to cure the default is attached to this letter. The total amount
needed to cure the default pursuant to this letter does not include any amounts that become due alter
the date ol" this letter. I~lowever, this will not change the amount needed to cure the default pursuant to
this lettcr. lt`thc default is not cured by the Cure Date, thc balance ofthe Note may be deemed
accelerated without 1"urther delnand, and the l\/lortgagce or its successor or assignee (togetlier, the
“l/ender”) may proceed with 1"0reclosure of the l\/lortgage. The L,ender may also be entitled to all
reasonable costs, expenses and fees incurred by the Lender in pursuing its remedies ineluding, but not
limited to, reasonable attomey's 'i"ees.

/\s ol".lanuary 14, 2()11`), the l\/Iortgage secures the amount ot`.`i$2()`¢~l.()68.33.

270 F/\it,\\lr\!<,'i<)N ./\ve.\.'UE. S\.llTl: _l$l -1‘- ARM\N(;'|'()N, (jf`r>NNut“\ mm 06032 - `t 1151 (.“<!_`it`)) 677*2\\’08 - ll.`>l)/"| YY Pi 1 .\sl». l'-'ii<si l`)i,\l ”/t l

Case 2:19-cv-00085-LEW Document 1-11 Filed 02/26/19 Page 2 of 18 Page|D #: 55

Notwithstandin g any acceleration, pursuant to the terms of the Mortgage and/or applicable law, at
any time before a judgment enters enforcing the Mortgage, you may have the opportunity to reinstate
the mortgage loan by paying all sums Which would then be due under the l\/Iortgage had no
acceleration oceurred, including reasonable attorneys' fees and other costs of proceedings which have
been incurred as of the date of such payment, and by complying with any reasonable requests of the
Lender in connection with protection of its security interest in the Property, as set forth in the
Mortgage. lf you meet the conditions required to reinstate prior to the deadline established by
applicable law and/or the loan documents, you will have the right to have the enforcement of the
lvlortgage discontinued, and to have the Note and Mortgage remain fully effective as if immediate
payment in full had never been required.

You may have options available other than foreclosure You may discuss available options with the
Lcnder, its selviecr if applicable, or a counselor approved by the United States Department of
`l-lousing and Urban Development (“`HUD”) (see attached list of agencies approved by HUD to assist
mortgagors in the State to avoid foreclosure). Additional information may be found at
l}_t_t_p:ifwww.hud.u,uv!t_)_l"'lieesfhsgr’st_lijiee!|ies.el`m?webl .ist!\etic)n=seareh&se:-\rehstatel_me. You are
encouraged to explore available options prior to the Cure Date.

The contact information for an individual representing the lender that may modify the loan is: Ditech
Financial L`LC, PO Box 6172, Rapid City, SD 57709 Attn: Collection Department (800-643-
0202)

Also, you may assert through court action the nonexistence of a default or any other defense you may
have to acceleration and sale of the property. lf a court action for foreclosure is commenced, you
also have a right to assert those claims or defenses in response to that aetion. Where mediation is
available under state law (`14 M.R.S.A. §6321-A), you may request mediation to explore options for
avoiding foreclosure judgment

NOTICE:

UNLESS YOU, WlTHIN THIRTY DAYS AFTER 'RECEIPT OF THlS NOTICE, DISPU'l`E
THE VALIDlTY O.F rI`HE DEBT, OR ANY PORTION THEREOF, THE DEB'I` WILL BE
ASSUMED TO BE VALID BY US. IF YOU NOTI'FY US IN WRIT’ING Wl'I`HIN THE
THlRTY DAY PERlOD 'I`HAT THE DEBT, OR ANY PORTION THEREOF, lS DISPUTED,
W.E WILL OBTA]N VERIFICAT[ON OF 'l`IlE DEBT OR A COPY OF A JUDGMENT
AGA`l.NST YOU (IF APPLICABLE) AND A COPY OF SUCII VERIFICAT_ION OR
JUDGMENT WILL BE MAILED TO Y()U BY US. ALS(), UPON YOUR WRIT'I`EN
REQUEST WI'I`HIN THE THIRTY DAY PERIOD, WE WILL PROVIDE YOU W`l'l`I"l 'I`HE
NAME AND ADDRESS OF rI`HE ORIGINAL C`REDITOR, IF D'lFFERENT FROM THE
CURRENT CREDITOR. THE FAC'I` THAT Y()U I~lAVE THIRTY (30) DAYS TO
INDICAT`E A _DISPU'I`E WILL NOT PREVENT US FROM PROC`E`E'D]NG WITH].N THE
Tl`lVIE BEFORE YOUR REQUES'I` AND AFTER SA'I"lSIIi`ACTI()N ()F 'l`I~lE SAME.

H()W'EVER, IF Y()U `DIS`PUT'E T}_lE `DEBT IN W,RI']`I`NC OR IF YOU R`EQUEST PRO()F
OF THE DEBT OR THE NAM.E AND ADDRESS OF Tl"lE ORlGINAL CRED`I"I`OR WITHIN
THE 'l"l;l'lR'I`Y DAY 'l`lME PERI()D 'I`IlA"l` BEGINS UPON RECEIPT OF THlS LETTER,
']`HE LAW REQUIRES US 'l"O STOP ()UR COI.,l,E(.`,`Tl()N EFI*"ORTS T() COLLECT T'HE
DE`B'.l", OR A POR'I`|ON 'l`]!.ERE()F, UNT!L \’VF, MAlL TllE REQUESTED lNl"()RlVlATlON
'l`O Y(`)U.

`)
/_.

270 FARM|N<_;TON Avr,Nt)lj-;, Sui'lE 151 ~IF~'ARM1NG roN_ CoNNi-;t'?itcoi 06(132 ~ l`l'~!l,(860) 677-2868 ~ TI)l)/'l|`YY l>\i~;.Ast-; Fu<sr lj)r»\i 711

Case 2:19-cv-00085-LEW Document 1-11 Filed 02/26/19 Page 3 of 18 Page|D #: 56

THE FAILURE ()F A CONSUMER TO DISPUTE THE VALIDITY OF A DEBT M.AY NOT
BE CONSTRU_E`D BY ANY COURT AS AN ADMISSION OF LIABILITY `BY THE
CONSUMER.

THE LAW FIRM OF BENDETT AND MCHUGH, PC IS A DEBT COLLECTOR AND IS
A'I`TEMP'I`]NG 'I` 0 COLL`ECT A DEBT. ANY INFORMATION W`E OBTAIN WILL BE
USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
_IN BANKRUPTCY WHICH DISCHARGED THlS DEBT, THIS CORRESPONDENCE IS

NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A DEBT,
BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY.

Very truly yours,

@a)¢&} ;l. gwu&, &q.

Carly J. Traub, `Esq.
CJT/JBD

SENT VlA FIRST CLASS CERTIFICATED, POSTAGE PREPAID

3

27t)ji‘-`Aiu\useron /\vii€.rst,'l'.1 SUlTF lbl ~F,\\<MiNoToN. t.`oNNi:<;:Tir:u'r()6()32 ~'l Et.(860)677_28(1s - TDD/'l`YY1>1.r./\,sr_1-'1Rsi Du\i 711

Case 2:19-cv-OOO85-LEW Document 1-11 Filed 02/26/19 Page 4 of 18 Page|D #: 57

itemization of Cure Amount

Prinei'pal Payment

Escrow Payment

Attorney’s Fees

Late Charges Due

Property Inspection & Preservation Fee
Title Report Fee

Prior Foreelosure

Certiticated Mailing

Total arrearage

$30,369.89
$300.00
$1,000.00
$1,055.02
$4,915.09
$370.00
$6'72.06
$4.00

$33,686.06

 

270 F/\RMiNeToN AvENuE, Sui'u+: 151 »FARM]NeToN, CONNL-'c:'ric‘u"r 06032 - 'I`I:L (860) 677-2868 ~ TDD/TYY Px.i:AsL~ Fmsr Di/u. 711

4

Case 2:19-cv-OOO85-LEW Document1-11 Filed 02/26/19

This listing is current as of 01/01/2019.

Agencies located in MAINE

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counsellng Services:

Languages:
Affiliat|on:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

800-452-4668

207-626-4678

dkjohnson@mainehousing.org

353 Water Street

AUGUSTA, Maine 04330-4665

- Pre-purchase Counse|ing

- Pre-purchase Homebuver Education Workshops
- Eng|ish

www.mair\ehousing.org
81227

Page 5 of 18

Page|D #: 58

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affiliation:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

dkjohnson@mainehousing.org

353 Water St

Augusta, Maine 04330-6113

- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Education Workshops
- Eng|lsh

MAINE STATE HOUSING AUTHORITY
http://www.mainehouslng.org

84456

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affi|iation:

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:

Affiliation:
Website:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services'.

Agency ID:

PENQUIS COMMUNITY ACTION PROGRAM

207-974-2403

888-424-0151

207-973-3699

hmassow@penquis.org

262 Har|ow Street

BANGOR, Maine 04401-4952

- Financia|, Budgeting, and Credit Wor'kshops

- Mortgage De|inquency and Defau|t Reso|ution Counse|ing
~ Pre-purchase Counse|ing

- Pre-purchase Homebuyer Education Workshops

- Eng|ish

NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
ht.tp://www.penquls.org

81649

 

MIDCOAST MAlNE COMMUNITY ACFION
207-442-7963

800-221-2221

207-443-7447
candice.carpenter@mmcacorp.org

34 Wing Farm Pkwy

Bath, Maine 04530-1515

- Financia| Managemc:nt/Budget Counse|ing
- Renta| Housing Counse|ing

- Services for Homeless Counse|ing

- Eng|ish

- Spanish

http ://www.midcoastmainecornmunityaction .0rg
80502

WALDO COMMUNITY ACTION PARTNERS
207-338 6809

N/A
9 F'ie|d St Ste 201
Be|fast, Maine 04915-6661

Case 2:19-cv-OOO85-LEW Document 1-11 Filed 02/26/19 Page 6 of 18

Languages:

Affiliation:
Website:
Agency ID:

- Financial Management/Budget Counse|ing

- Mortgage De|inquc:ncy and Defau|t Resolution Counse|\ng
- Non-De|lnquency Post Purchase Workshops

- Pre-purchase Counscling

- Pre-purchase Hornebuyer Education Workshops

- Renta| Housing Counse|ing

- Reso|ving/Preventlng Mortgage De|inquency Workshops
- Servlces for Homeless Counse|ing

- Eng|ish

- French

- German

MAINE STATE HOUSING AUTHORITY
http://waldocap.org

90310

Page|§) #: 59

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:

Affi|iation:
Website:
Agency ID:

COASTAL ENTERPRISES, lNCORPORATED
207-504-5900
877-340-2649

jason.thomas@celrnalne.org

30 Federa| Street

Su|te 100

BRUNSW!CK, Maine 04011-1510

- Fair Housing Pre~?urchase Educatien Workshops

- Flnancial Managemenl'fBudget Counse|an

- Home Improvemenl: and ilehabl|itatlnn Counse|ing

- Mortgage De|inquency and Defau|t Fteso|utlon Counse|ing
- Non-De||nquency Post Purchase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homet)uyer Educatlon Workshops

- Predatory Lendlng Educatlon Workshops

- Rental Housing Counse|ing

- Reverse Mortgage Counse|ing

- Services for Home|ess Counse|ing

- Eng|ish

- Spanish

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www.ce|ma|ne.org

80985

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Cou nseling Services:

Languages:
Affi|iation:

Website:
Agency ID:

FOUR DIRECTIONS DEVELOPMENT CORPORATION
207-866-6545

207-866-6553
accounting@fourdirectionsmaine.erg

20 Godfrey Drlve

ORONO, Malne 04473-3610

- Financial Management/Budget Counse|ing

- Financia|, Budget.ing, and Credit Workshops

- Home Improvement and Rehabi|itation Counse|ing
- Non-Dellnquency Post Purchase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Education Workshops
- Eng|ish

MAINE STATE HOUSING AUTHORITY
www.fourdirectionsmaine.org

83879

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affi|iation:

AVESTA HOUSING DEVELOPMENT CORPORATION
207-553-7780-3347
800-339-6516
207-553-7778
ndigeronimo@avestahousing.org
307 Cumber|and Avenue
PORTLAND, Maine 04101-4920
~~ Financia| Managerr\ent/Budget Counse|ing
- Horr\e Improvement: and Rehabilitation Counse|ing
~ Mortgage Delinquency and Default Reso|ution Counse|ing
- Non-Del'lnquency Post Purchase Workshops
- Pre-purchase Counse|ing
' Pre-purchase Hornebuyer Edut'.atien Workshops
Renta| Housing Counse|ing
- Renta| Housing Workshops
- Eng|ish
CHIZENS` HOUSING AND P| ANNlNG AS$OCIATIONl INC

Case 2:19-cv-OOO85-LEW Document1-11 Filed 02/26/19

Website:
Agency ID:

www.avestaho'using,org
81144

Page 7 of 18

Page|§) #: 60

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Cou nseling Services:

Languages:

Affiliation:
Website:
Agency ID:

MONEY MANAGEMENT lNTERNATIONAL - SOUTH PORTLAND
866-232-9080

866-232-9080

866-921-5129

counselinginfo@moneymanagement.org

477 Congress St

Sth F|oor

PORTLAND, Maine 04101-3427

- Flnanc|a| Management/Budget Counse|ing

- Mortgage De|lnquency and Defau|t Reso|ution Counse|an
- Non-De|lnquency Post Purchase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Hornebuyer Educat'ion Workshops

- Renta| Housing Counse|ing

- Eng|ish

- Spanish

MONEY MANAGEMENT lNTERNATIONAL INC.
http://www.moneymanagement.org

82632

 

Agency Name:
Phone:

Toll Free:

Fa)¢:

Emall:
Address:

Counse|ing Services:

Languages:

Affiliation:
Website:
Agency ID:

PINE TREE LEGAL ASSISTANCE, INCORPORATED
207-774-8211

207-828-2300

nheald@ptla.org

88 Federa| St

PO Box 547

PORT|J\ND, Ma|ne 04101-4205

- Fair Housing Pre-Purchase Education Workshops
- Mortgage De|inquency and Defau|t Reso|ution Counse|ing
- Pre-purchase Counse|ing

- Predatory Lending Education Workshops
- Renta| Hous|ng Counse|ing

- Services for Homeless Counse|ing
- Arabic

- ASL

- Cambodian

- Cantonese

- Chinese Mandarin

- Creo|e

- Czech

- English

- Farsi

- French

- Hindi

- Hmong

- lndonesian

- Korean

- Polish

- Por‘tuguese

- Russian

- Spanish

- Swahi|i

- Turkish

- Ukrainian

- Vletnamese

nttp://www.ptla.org
80635

 

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

PROPERll'V ME FKA COMMUNITY FINANCIAL LITERACY
207-797- 7890

crwaganje@prosperityrne.org
309 Cumberland Ave Ste 202
Port|and, Maine 04101-4982

Counse|lng Services: - Fair Housing Pre-Purchase Edu<:ation Workshops

- Financia| Management/Budget Counse|ing

- Financia|, Budgcting, and Credit Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homebu_ver l.~`.:ducation Workshops

Case 2:19-cv-OOO85-LEW Document 1-11

Languages:

Affiliation:
Website:
Agency ID:

Filed 02/26/19

- Renta| Housing Counse|ing

- Eng||sh

~ French

~ Other‘

- Swahi||

MAINE STATE HOUSING AUTHORITY
http://cf|me.org/

80649

Page 8 of 18 Page|D #: 61

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Sewices:

Languages:
Affillation:

Website:
Agency ID:

Agency Name:
Phorle:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affi|iation:
Website:
Agency ID:

AROOSTOOK COUNTY ACTION PROGRAM, INC.
207-764-3721

cdaggett@acap-rne.org

771 Maln St

Presque Isle, Maine 04769-2201

- Mortgage De|inquency and Defau|t Reso|ut|on Counse|ing
- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Educatlon Workshops

- Eng||sh

MAINE STATE HOUSING AUTHORITY
http://www.acap-rne.org

83641

YORK COUNTY COMMUNITY ACTION AGENCY
207-459-2903

207-490-5026

Meaghan.Arzberger@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

- Fa|r Housing Pre-Purchase Education Workshops

- Financia| Management/Budget Counse|ing

- Home lmprovement and Rehabil|tation Counse|ing

- Mortgage De|inquency and Default Resolut|on Counse||ng
- Non-De|inquency Post Purchase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Education Workshops

- Predatory Lend|ng Educat.ion Workshops

- Renta| Housing Counse|ing

- Services for Home|ess Counse|ing

- English

ClTIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www.yccac.org

81150

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
207-333-6419

207-795-4069

homcquest@cornmunity-concepts.org

17 Market Square

SOUTH PARIS, Maine 04281-1533

- Fair Housing Pre-Purchase Education Workshops

- Finaneia| Managerne.nt./Budget Counse|ing

- Mortgage De|inquency and Defau|t Reso|ution Counse|ing

- Non-De|inquency Post Purchase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Education Workshops
Predatory Lending Education Workshops

- Rental Housing Counse|ing

- Engli.sh

CITIZENS' HOUSlNG AND PLANNING ASSOCIATION, INC.

www.cornmunity-concepts.org

81580

KENNEBEC VALLEY COMMUNITY ACT]ON PROGRAM
800-542-8227

N/A

97 Wate.r St;

Watervil|e, Maine 0490.1 6339

- Finanr.ia| Management/Budget Counse|ing

- Mort.gage. De|inquen<'y and Defau|t Reso|ution Counse|ing

Case 2:19-cv-OOO85-LEW Document 1-11 Filed 02/26/19 Page 9 of 18 Page|D #: 62

- Pre-purcha.se Counse|an
- Pre-purchase Homebuyer Education Workshops
Languages: - Eng|ish
Affllialion: NElGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
Website: http://www.kvcap.org
Agency ID: 81685

Case 2:19-cv-OOO85-LEW Document 1-11 Filed 02/26/19 Page 10 of 18 Page|D #: 63

BENDE_TT§_@O M_C__HUG_H_

ATTOR'NEYS AT LAW

 

January 14, 2019

Sarah Beth Clegg
22 Farview Drive
Sanford, ME 04073

RE: 22 Farview Drivc, Sanford, Maine
Dear Sir/Madam:

'I` his firm serves as legal counsel to l'*` ederal National Mortgage Association, the mortgagee
(“Mortgagee”) for the mortgage from Stevcn Clegg and Sarah Beth Clegg to Mortgage Eleetronic
Registration Systems, lnc. as nominee for Arnerican Home l\/lortgage (the “Mortgage”), encumbering
certain real property and improvements thereon located at 22 Farview Drive, Sanford, Maine (the
"Property") which secures a certain promissory note (the “Note”; together with the Mortgage and all
other documents executed in connection therewith, the “Loan 'Docunients”) of the same date.

Please be advised that the Note is in default for breach of the conditions contained in the Loan
Documents, including without limitation the failure to make monthly payments due under the Note.

As of.lanuary 14, 2019, the hill amount past due is $38,686.06 (the “Cure Amount”). Pursuant to 14
M.R.S.A. § 61 11, the Loan Documents, and/or the Maine Consumer Credit Code, you have a right to
cure the default by paying the full Cure Amount on or before February 21 , 2019 (the “Cure Datc”).
Plcase be advised only certified funds will be accepted. Please make the check payable to: Ditech
Financial LLC, the service.r of the _Mortgage and mail your payment to:

Bendett & McHugh

A'l`TN: Rebecca Rollo

270 Farmington, Ave., Suite 151
.Farmington, CT 06032

An itemization of the Cure Amount, including amounts of past due principal and interest, as well as
fees, costs, and all charges required to cure the default is attached to this letter. The total amount
needed to cure the default pursuant to this letter does not include any amounts that become due after
the date of this letter. However, this will not change the amount needed to cure the default pursuant to
this letter. If the default is not cured by the Cu're Date, the balance of the Note may be deemed
accelerated without further demand, and the Mortgagee or its successor or assignee (together, the
"Lender”) may proceed with foreclosure of the Mortgagc. 'l"he lender may also be entitled to all
reasonable costs, expenses and fees incurred by the Lender in pursuing its remedies including, but not
limited to, reasonable attorney's fees.

As o:fJanuary 14, 2019, the l\/Iortgage secures thc amount (;)1`.‘1>`264,068.33.

Notwithstanding any accelera|:ion, pursuant to the terms o 1` the l\/lortgage and/or applicable law, at
any time before a judgment enters enforcing thc lvit.)rtgag¢;‘., you may have the opportunity to reinstate

27(1P`,\1<1»11NGT0N Avr-:Nur>;, SurrE 151 »1»`,\1{1\/111\'<31('))\1,(,_‘oNNr-:m\<'iul 0003:2 ~ 1`1:1.(8(»1)) 677-2868 - TDl_)/'I`YY1‘1ra,\.\1a1'flitsi 1i)1/\1_711

Case 2:19-cV-00085-LEW Document 1-11 Filed 02/26/19 Page 11 of 18 Page|D #: 64

the mortgage loan by paying all sums which would then be due under the Mortgage had no
acceleration occurred, including reasonable attorneys' fees and other costs of proceedings which have
been incurred as of the date of such payment, and by complying with any reasonable requests of the
Lender in connection with protection of its security interest in the Property, as set forth in the
Mortgage. If you meet the conditions required to reinstate prior to the deadline established by
applicable law and/or the loan documents, you will have the right to have the enforcement of the
'Mortgage discontinued, and to have the Note and Mortgage remain fully effective as if immediate
payment in full had never been required

You may have options available other than foreclosure You may discuss available options with the
Lender, its servicer if applicable, or a counselor approved by the United States Department of
Housing and Urban Development (“`HUD”) (see attached list of agencies approved by .l-lUD to assist
mortgagors in the State to avoid foreclosure). Additional information may be found at
litlp:!/'www.hud.gov!ot`l`lccs;’h.~;pjstlifliecilres.ci`m'?wchistAction=search&sr:archsl'alt,=me. You are
encouraged to explore available options prior to the Cure Date.

The contact information for an individual representing the lender that may modify the loan is: Ditech
Financial L.LC, PO Box 6172, Rapid City, SD 57709 Attn: Collection Department (800-643-
0202)

Also, you may assert through court action the nonexistence of a default or any other defense you may
have to acceleration and sale of the property lf a court action for foreclosure is commenced, you
also have a right to asseit those claims or defenses in response to that action. Where mediation is
available under state law ( 14 M.R.S.A. §632l-A), you may request mediation to explore options for
avoiding foreclosure judgment

NOTICE:

UNLESS YOU, WlTHIN 'l`HlRTY DAYS AFTER RECEIPT OF THIS NOTICE, DlSPUTE
THE VALIDITY OF THE DEBT, ()R ANY PORTION THEREO'F, THE DEB'I` WILL BE
ASSUMED TO BE VA,Ll`D BY US. lF YOU NOTIFY US IN WRITING WITHIN THE
THIRTY DAY 'P'ERIO`D T`["'lAT THE D`EBT, ()R ANY PORTION THEREOF, IS DISPUTED,
WE WILL OBTAIN VERlFICATION OF THE DEBT O'R A COPY OF A JUDGMENT
AGAINS'I` Y()U (`ll`t` APPL_ICABI.iE) AND A COPY OF SUCH VE`RIFICATION OR
JU`DGMENT WILL BE .M’AIL`EI) TO YOU BY US. ALSO, UP()N YOUR WRIT']`EN
REQUEST WlTI:llN THE '.l`}~llRTY DAY PERIOD, WE WILL P`R()VII)E YOU Wl'l"l~l` THE
NAME AND ADD'RESS OF THE ORIGINAL CRE.D]'_I`()R, IF DIFFERENT FR()M THE
CURRENT CREDl'l`OR. THE FACT THAT YOU HAVE T}IlRTY (30) DAYS T()
INDICATE A D],SPU'I`E WILL NO'I` PR.EVEN'I` US FROlV_l PROCEED]NG WITHIN THE
'I`IME B`E`FORE YOUR REQUEST AND AFTER SATISIFAC'I`ION OF THE SAME.

HOWEVER, IF YOU DlSPUTE THE DEBT IN W`RI"I`ING ()R `ll"` YOU REQUEST PROOF
Ol"` THE DEB"I` OR THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR WlTHlN
THE THIRTY DAY TIME _PERI.OD 'l`I"lA"l` BEGINS UPON RECEII’T OF THlS LETTER,
THE LAW REQUIRES US 'I`O STOP OUR COLLECTION EF`F()R'I`S TO C()L`L`EC"I` THE
DEBT, OR A PORTION THEREO_F, U`N'l`lL WE MAlL THE REQUESTED INFORMATION
TO YOU.

2

11701-`/\»<1\/111\1<;'1`0.~1 AvraNt)F, Surrr', 151 -11',1\1<|\,1|;\1<3101~1, (1?<)Nr\1r_'t,‘111'.'1,\‘r0()()'52 - "1`1'-‘;1.(860) 677-2868 ~ I`DD/'TYY1111-:1\.<1-;1‘11<s1 Dru. 711

Case 2:19-cV-00085-LEW Document 1-11 Filed 02/26/19 Page 12 of 18 Page|D #: 65

THE FAl`LURE OF A CONSU MER TO DISPUTE THE VALlDITY OF A DEBT MAY NOT
BE CONSTRUED BY ANY COURT AS AN ADMISSION OF LIABILITY BY THE
CONSUMER.

THE LAW FIRM OF BENDETT AND MCHUGI~I, PC IS A I)E`BT COLLECTOR AND IS
ATTEMPTING TO COLLECT A DE`B'I`. ANY IN`FORMATION WE OBTAIN WlLL BE
USED lFOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECElVEl) A DISCHA`RGE _
IN BANKRUPTCY WHICH DISCHARGED THIS DEBT, THIS CORRESPONDENCE IS

NOT AND SHOULD NOT BE CONSTRUED TO BE AN AT'I"EMPT T() COLLECT A I)E`BT,
BUT ONLY EN`FORCEMENT OF A LIEN AGAINST PROPERTY.

Very truly yours,

Ca)¢lg.]. .‘J"¢au&, £oq,.

Carly J. Tra'ub, Esq.
CJT/JBD

SENT VIA FlRS'l` CLASS C`ER'I"lFlCATED, POSTAGE PREPAI`D

3

2701-`/\RM1NGT(I)N AVENUE, SU|Tli 151 -F,\RM|NGT<;)N` (.','<;)NNr~;ci rem 06032 - '1"1~;1,(860) 677~28()8 ~ '1`1')1)/1 YY P1 1 Asr-. 1-'11<51 1)1,.\1.71\

Case 2:19-cV-00085-LEW Document 1-11 Filed 02/26/19 Page 13 of 18 Page|D #: 66

Itemization of Cure Amount

Principal Payment $30,369.89
Escrow `Payment $300.00
Attomey’s Fees $1,000.00
Late Charges Due $1,055.02
Property Inspection Fee $4,915.09
Title Report Fee $370.00
Prior Foreclosure $672.06
Certificated Mailing $4.00
Total arrearage $3 8,686.06

 

4

270 l"`ARMlN(ji\ON AVENUE, SUITE 151 »FARM¢N<J']'QN, CoNNECT|C\rr 06032 ~ 'I`EL (860) 677»2868 ~ "l"lj)D/TYY PLEA$L= F1RsTl`)l/\1 71 l

Case 2:19-cV-OOO85-LEW Document1-11 Filed 02/26/19

This listing is current as of 01/01/2019.

Agencies located in MAINE

Agency Name: MAINE STATE HOUSING AUTHORlTY
Phone: 207-626-4670
Toll Free: 800-452-4668
Fax: 207-626-4678
Email: dkjohnson@mainehouslng.org
Address: 353 Water Street
AUG\JSTA, Maine 04330-4665
Counse|ing Services: - Pre~purchase Counse|ing
- Pre-purchase Homebuyer Education Workshops
Languages: - Eng|ish
Affiliation:
Website: www.mainehous|ng.org
Agency ID: 81227

Agency Name: MAINE STATE HOUSING AUTHORITY
Phone: 207-626-4670
Toll Free:
Fax:
Email: dkjohnson@mainehousing.org
Address: 353 Water St
Augusta, Maine 04330-6113
Counse|ing Services: - Pre-purchase Counse|ing
- Pre-purchase Homebuyer Education Workshops
Languages: - Eng|ish
Affiliation: MAINE STATE HOUSING AUTHORIW
Website: http://www.mainehous|ng.org
Agency ID: 84456

Page 14 of 18 Page|D #: 67

 

Agency Name: PENQUIS COMMUNITY ACTION PROGRAM
Phone: 207-974-2403
Toll Free: 888-424-0151
Fax: 207-973-3699
Email: hrnassow@penquis.org
Address: 262 Har|ow Street
BANGOR, Ma|ne 04401-4952
Counse|ing Services: - Financia|, Budgeting, and Credit Workshops
- Mortgage Delinquency and Defau|t Reso|ution Counse|ing
- Pre-purchase Counse|ing
- Pre-purchase Homebuyer Educatlon Workshops
Languages: - Eng|ish

Affiliation: NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA

Website: http://www.penquis.org
Agency ID: 81649

 

Agency Name: MIDCOAST MAlNE COMMUNITY AC|'ION
Phone: 207-442-7963
Toll Free: 800-221-2221
Fax: 207-443-7447
Email: candice.carpenter@mmcacorp.org
Address: 34 Wing Farrn Pkwy
Bath, Maine 04530-1515
Counse|ing Services: - Financia| Management/Budget Counse|ing
- Renta| Housing Counse|tng
- Services for Horne|ess Counse|ing
Languages: - Eng|ish
- Spanish
Affiliation:
Website: http://www.midcoast.malnecomrnunityaction.org
Agency ID: 80502

 

Agency Name: WALDO COMMUNITY ACTION PARl'NERS
Phone: 207-338-6809
Toll Free:
Fax:
Email: N/A
Address: 9 Fie|d St Ste 201
Be|fast, Maine 04915-6661
Counse|ing Services:

Case 2:19-cV-OOO85-LEW Document 1-11 Filed 02/26/19 Page 15 of 18

Languages:

Affi|iation:
Website:
Agency ID:

- Financial Management/Budget Counse|ing

- Mortgage Delinquency and Defau|t Reso|ution Counse|ing
- Non-De|inquency Post Purchase Workshops

- Pre-purchaso Counse|ing

- Pre-purchase Homebuyer Education Workshops

- Rental Housing Counse|ing

- Resolving/Preventing Mortgage Delinquency Workshops
- Services for Homeless Counse|ing

- English

- French

- German

MAINE STATE HOUSING AUTHORITY
http://wa|docap.org

90310

Page|`D #: 68

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:

Aff'lllation:
Website:
Ag ency ID:

COASTAL ENTERPRISES, INCORPORA`| ED
207-504-5900
877-340-2649

jason.thomas@ceimaine.org

30 Federal Street

Sulte 100

BRUNSWICK, Maine 04011-1510

- Fair Housing Pre-Purchase Education Workshops

- Financ|a| Managernent/Budget Counse|ing

- Home Improvement and Rehabi|itat`lon Counse|ing

- Mortgage De|lnquency and Defau|t Reso|ution Counse|ing
- Non-Delinquency Post Purcnase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Renta| Housing Counse|ing

- Reverse Mortgage Counse|ing

- Services for Home|ess Counse|ing

- Eng|ish

- Spanish

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www.ceimaine.org

80985

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affi|iation:
Website:
Agency ID:

FOUR DIRECTIONS DEVELOPMENT CORPORATION
207-866-6545

207-866-6553
account.ing@fourdirectionsmainc,org

20 Godfrey Drive

ORONO, Maine 04473-3610

- Financia| Management/Budget Counse|ing

- Financial, Budgeting, and Credit Workshops

- Home lmprovement and Rehahilitation Counse|ing
~ Non-De|inquency Post Purr;hase Workshops

- Pre-purchasc Counse|ing

- Pre~purchase Homebuyer Education Workshops
- Eng|ish

MAINE STATE HOUSING /\UTHORlI`Y
www.r'ourdirectionsmaine.org

83879

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affi|iation:

AVESTA HOUSING DEVELOPMENT CORPORATION
207-553~7780-3347

800-339-6516

207-553-7778

ndigeronimo@ave.s\ahousing.org

307 Cumberland Avt~:nue

PORTLAND, Maine 0410.1-4920

- Financial Manngement/Budget Counscling

- Home improvement and Rehabilitation Counse|ing

- Mortgage Dc|inquoncy and Defau|t Roso|ution Counse|ing
- Non-Delinqucncy Post Purchase Woikshops

» Pre-purchase Counse|ing

- l~’re-pul'chase Hornebuyer Ed\lr.tation Workshops

- lienta| Housing Counse|ing

- Rent.a| Housing Workshops

- Eng|ish

CITIZENS' HOUSlNG /\ND PlANNlNG ASSOCIATlON, lNC.

Case 2:19-cV-OOO85-LEW Document 1-11 Filed 02/26/19 Page 16 of 18 Page|D #: 69

Website:
Agency ID:

www,avestahousing.org
81144

 

Agency Name: MONEY MANAGEMENT lNTERNATIONAL - SOUTH PORTLAND

Phone:
Toll Free:
Fax:
Email:
Address:

Counse|ing Services:

Languages:

Affl|iation:
Website:
Agency ID:

866-232-9080

866-232-9080

866-921-5129
counseling|nfo@moneymanagement'.org
477 Congress St

Sth F|oor

PORTLAND, Maine 04101-3427

- F`\nanclal Managemer\t/Budget Counse|ing

- Mortgage De|inquency and Defau|t Reso|ution Counse|lng

- Non-De|inquency Post Purchase Workshops

- Pre-purchase Counse|lng

- Pre-purchase Homebuyer Education Workshops
- Renta| Housing Counse|ing

- Eng|ish

- Spanish

MONEY MANAGEMENT lNTERNATlONAL INC.
http://www.moneymanagement.org

82632

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:

Affiliation:
Website:
Agency ID:

PINE TREE LEGAL ASSISTANCE, INCORPORATED
207-774-82.`11

207-828-2300

nhea|d@pt|a.org

88 Federal St

PO Box 547

PORTLAND, Maine 04101-4205

~ Fair Hous|ng Pre-Purchase Education Workshops

- Mortgage De|inquency and Defau|t Reso|ution Counse|lng

- Pre-purchase Counse|an

- Predatory Lend|ng Education Workshops
- Rental Hous|ng Counse|ing
- Services for Home|ess Counse|ing
- Arabic

- ASL

- Cambod|an

- Cantonese

- Chinese Mandarln

- Creo|e

- Czech

- Eng|ish

- Farsi

- French

- Hindi

- Hmong

- lndonesian

- Korean

- Po|ish

- Portuguese

- Russian

- Spanish

- Swahili

- Turkish

- Ukra|nian

- V|etnamese

http://www.pt|a.org
80635

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

PROPERlTY ME FKA COMMUNITY FINANCIAL LITERACY
207-797~7890

crwaganje@prosperityme.org

309 Cumber|and Ave Ste 202

Port|and, Maine 04101-4982

- Falr Housing Pre-Purr:hase Education Workshops
- Firiancial Managemer\t/Budget Counse|ing

- Financia|, Budgeting, and Credit Workshops

~ Pre-purchase Counse|ing

- Pre~purchase Homebuyer Education Workshops

Case 2:19-cV-OOO85-LEW Document 1-11 Filed 02/26/19 Page 17 of 18 Page|D #: 70

Languages:

Affi|iation:
Website:
Agency ID:

- Renta| Hous|ng Counse|ing

- Eng|ish

- French

- Other

- Swahi|i

MAlNE STATE HOUSING AUTHORIT¥
http://cf|me.org/

80649

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affillation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Servlces:

Languages:
Affillation:
Website:
Agency ID:

AROOSTOOK COUNTY ACTION PROGRAM, INC.
207-764-3721

cdaggett@acap-me.org

771 Maln St

Presque Isle, Maine 04769-2201

- Mortgage De|inquency and Default Reso|utlon Counse|an
- Pre-purchase Counse|an

- Pre-purchase Homebuyer Educat'lon Workshops

- English

MAINE STATE HOUSING AUTHORITY
http://www.acap-me.org

83641

YORK COUNT¥ COMMUNITY ACTION AGENCY
207~459-2903

207-490~5026

Meaghan.Arzberger@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

- Fair Housing Pre-Purchase Educat|on Workshops

- Financia| Management/Budget Counsellng

- Home Improvement and Rehabl|ltation Counse||ng

- Mortgage De|inquency and Default Reso|utlon Counse|ing
- Non-De|inquency Post Purchase Workshops

- Pre-purchase Counse|ing

- Pre-purchase Homebuyer Educat|on Workshops

- Predatory Lending Educatlon Workshops

~ Renta| Hous|ng Counse|an

- Services for Homeless Counse|ing

- English

CITIZENS' HO\JSING AND PLANNING ASSOCIATION, lNC.
http://www.yccac.org

81150

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

Languages:
Affiliation:
Website:
Agency ID:

COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
207-333-6419

207-795-4069

homequest@cornmunity-concepts.org

17 Market Square

SOUTH PARIS, Maine 04281-1533

- Fa|r Hous|ng Pre-Purchase Education Workshops

- Financia| Management/Budget Counse|ing

- Mortgage Delinque.ncy and Defau|t Reso|ution Counse|ing
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counse|an

- Pre-purchase Homebuyer Education Workshops

- Pr'edatory Lending Education Workshops

- Renta| Housing Counse|ing

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www.community-concepts.org

81580

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counse|ing Services:

KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
800»542-8227

N/A

97 Water St

Watervil|e, Maine 04901-6339

- Flnancia| Management/Budget Counse|ing

- Moltgage Delinquency and Default Reso|ution Counse|ing

Case 2:19-cV-OOO85-LEW Document 1-11 Filed 02/26/19 Page 18 of 18 Page|D #: 71

~ Pre-purchase Counse|ing
» Pre-purchase Homebuyer Educx'it`lon Workshops
Languages: - English
Aff'lliation: NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
Website: http://www.kvcap.org
Agency ID: 81685

 

 

